EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paula A. Borden on June 24, 2021.

The application has been amended as follows: 

Claims 31, 32, 34, 36, 41, 42, 46, and 47 have been canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Desai, Li, Yoshioka, and Garbern, cited in the Final Office Action mailed October 30, 2020, to render obvious claims 4 and 15 which have been canceled in the amendment file April 30, 2021.  See pages 11-13 of the Final Office Action.  Claim 1 has been amended to include the limitation of part b) of claim 2; the thermoresponsive polymer recited in b) of claim 4 (described by formula (II)); the limitation that the thermoresponsive polymer comprises “a modifying acryl[ate/amide] co-monomer comprising a linked functional group or a linked modifying agent”; and narrowing the limitation regarding a, b, and c of the formula of b) of claim 4 (requiring a > 0.8, 0.1 > b > 0, and 0.2 > c > 0).  

Desai and Li do not teach that the three-dimensional cell culture system comprises the thermoresponsive polymer described by formula (II) as recited in amended claim 1.  Yoshioka discloses a unique thermoreversible hydrogel of a copolymer composed of poly(N-isopropylacrylamide) and poly(ethylene glycol) (PNIPAAm-PEG) having a sol-gel transition temperature of about 35°C (page 122, last paragraph).  Figure 1 of Yoshioka shows a thermoreversible hydrogel of a copolymer PNIPAAm-PEG wherein the monomer denoted with “x” of Figure 1 reads on a ‘N-isopropylacrylamide co-monomer’ – that is the co-monomer denoted with ‘a’ in formula (II) of instant claim 1.  The copolymer of Figure 1 of Yoshioka also comprises a monomer denoted with “y” which reads on a ‘PEG acrylamide co-monomer’ and is similar to the co-monomer denoted with ‘b’ in formula (II) of instant claim 1 except the monomer “y” of Yoshioka does not include a NH2 group. 
The thermoreversible hydrogel of Yoshioka differs from the thermoresponsive polymer described by formula (II) of instant claim 1 in that the copolymer of Yoshioka does not comprise 
Garbern teaches tuning the pH-responsive gelation behavior of p(NIPAAm-co-PAA) by incorporating butyl acrylate (page 1837, right column, third paragraph).  It would have been obvious to incorporate butyl acrylate in the polymer of Yoshioka since it would have adjusted the properties of the thermoreversible hydrogel of Yoshioka.  In making this modification, then a thermoreversible polymer comparable to the polymer of formula (II) of instant claim 1 is rendered obvious in that the resulting polymer comprises the ‘modifying acryl[ate/amide] co-monomer comprising a linked functional group or a linked modifying agent’ (co-monomer denoted with ‘d’ in formula (II) of instant claim 1).
However, the polymer rendered obvious by Yoshioka in view of Garbern does not render obvious the molar fraction values a, b, and c as recited in instant claim 1 as a > 0.8, 0.1 > b > 0, and 0.2 > c > 0.  For that reason, the references Desai, Li, Yoshioka, and Garbern fail to render obvious the system of instant claim 1.

The terminal disclaimer filed on April 26, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 15/758,233 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  The .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444.  The examiner can normally be reached on 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651                                                                                                                                                                                                        

/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651